Fourth Court of Appeals
                                            San Antonio, Texas
                         CONCURRING AND DISSENTING OPINION
                                                No. 04-18-00118-CV

      Jesus VIRLAR, M.D. and GMG Health Systems Associates, P.A., a/k/a and d/b/a Gonzaba
                                    Medical Group,
                                       Appellants

                                                            v.

                                                  Jo Ann PUENTE,
                                                      Appellee

                         From the 131st Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2014-CI-04936
                                Honorable Norma Gonzales, Judge Presiding

        CONCURRING AND DISSENTING OPINION ON MOTION FOR REHEARING AND
                                 REMITTITUR
Opinion by: Liza A. Rodriguez, Justice
Concurring and Dissenting Opinion by: Sandee Bryan Marion, Chief Justice, joined by Patricia
O. Alvarez, Justice

Sitting: 1           Sandee Bryan Marion, Chief Justice
                     Patricia O. Alvarez, Justice
                     Luz Elena D. Chapa, Justice
                     Irene Rios, Justice
                     Beth Watkins, Justice
                     Liza A. Rodriguez, Justice

Delivered and Filed: May 6, 2020

            I concur in the majority’s opinion on motion for rehearing and remittitur in all respects

except its conclusion that remittitur is not appropriate on the settlement credit issue. Because I


1
    Justice Rebeca C. Martinez has recused herself from this appeal.
Concurring and Dissenting Opinion                                                     04-18-00118-CV


would hold remittitur is appropriate on the settlement credit issue for the reasons stated in my

concurring and dissenting opinion dated February 5, 2020, I would suggest a remittitur in the full

amount of the settlement. See TEX. R. APP. P. 46.3. I, therefore, respectfully dissent in part as to

that issue. I join the majority in its decision to affirm the judgment as modified regarding the award

of damages for future loss of earning capacity, as well as its decision to deny Puente’s motion for

rehearing.

                                                   Sandee Bryan Marion, Chief Justice




                                                 -2-